



COUR DAPPEL DE LONTARIO

REFERENCE : Dezzou-Koulombo (Re) 2014 ONCA
    686

DATE: 20141006

DOSSIER : C58364

La juge en chef adjointe Hoy, les
    juges van Rensburg et Benotto

DANS LAPPEL DE SIMON
    DEZZOU-KOULOMBO

UN APPEL EN VERTU DE LA
    PARTIE XX.1 DU CODE

Jean Richer,
amicus curiae
,
    pour lappelant

Philippe G. Cowle, pour lintimée la
    Procureure générale de lOntario

Michelle OBonsawin, pour lintimé le
    Centre de santé mentale Royal Ottawa

Date de laudience : 25 septembre 2014

Décision rendue séance tenante

En appel de la
    décision imposée par la Commission ontarienne dexamen en date du 20 janvier
    2014.

INSCRIPTION

[1]

Lappelant a fait lobjet dun verdict de
    non-responsabilité criminelle (« NRC ») pour cause de troubles
    mentaux à la suite dune agression sexuelle en 2007.

[2]

Il interjette appel de sa dernière revue
    annuelle de la Commission ontarienne dexamen. Entre autres, il fait valoir que
    la composition de la Commission soulève une crainte raisonnable de partialité.

[3]

Dans une procédure parallèle à la cour
    supérieure à Ottawa, lappelant vient de réussir à faire renverser le verdict
    de NRC à cause de procédures fautives. La cour supérieure a ordonné un nouveau
    procès.

[4]

Il est clair que cet appel est maintenant dun
    caractère théorique. Nous ne sommes pas persuadées que nous devrions quand même
    lentendre.

[5]

Notre réponse à la question de savoir si la
    composition de la commission soulève une crainte de partialité serait basée sur
    les faits de lespèce, donc lutilisation des ressources judiciaires
    nécessaires pour trancher la question ne serait pas justifiée.

[6]

Cet appel est alors rejeté en raison de son
    caractère théorique.

« Alexandra Hoy j.c.a.o. »

« K. van Rensburg j.c.a. »

« M.L. Benotto j.c.a. »


